department of the treasury internal_revenue_service washington d c date number info release date uil no the honorable bob goodlatte member u s house of representatives franklin road s e suite roanoke va dear congressman goodlatte this letter responds to your inquiry dated date on behalf of your constituent tax of dollar_figurewithheld since last fall on a cash dividend of dollar_figure stated that this tax has been questions why his broker withheld a tefra from the information provided it appears that of dividend payments as backup withholding under sec_3406 of the internal_revenue_code the code backup withholding is required on dividends in four situations briefly described below ’s broker has withheld percent the payee does not furnish his taxpayer_identification_number tin to the payor and certify under penalties of perjury that the tin furnished is correct certification is not required if the account was opened prior to see sec_3406 and sec_3406 of the code and sec_31_3406_d_-1 of the employment_tax regulations the internal_revenue_service irs notifies the payor that the tin furnished by the payee is incorrect the payor sends b notices to the payee after notices of incorrect tin are received from the irs after the first irs notice the payor sends the first b_notice and the payee ha sec_30 days to provide a form_w-9 certifying to his correct tin the payor must begin backup withholding if the form_w-9 is not returned within the 30-day period if the payor receives a second irs notice of incorrect tin within a three year period the payor must send a second b_notice to the payee the payor must begin backup withholding after days and continue until the payor receives notice of the payee’s correct tin from the social_security administration or the irs see sec_3406 and sec_3406 of the code and sec_31_3406_d_-5 of the regulations there is notified_payee_underreporting notified_payee_underreporting occurs when the irs has determined that a payee failed to report reportable interest or dividends on his income_tax return or failed to file a return on which interest or dividends should have been reported the irs has sent at least four notices to the payee over a period of at least days regarding the underreporting and the irs has assessed a deficiency in tax attributable to the underreporting the irs then notifies the payee and his payors that the payee is subject_to backup withholding due to notified_payee_underreporting see sec_3406 and sec_3406 of the code and sec_31 c -1 of the regulations the payee fails to certify that he is not subject_to backup withholding due to notified_payee_underreporting this rule does not apply to accounts opened prior to see sec_3406 of the code and sec_31_3406_d_-2 of the regulations we cannot determine what condition if any exists that requires backup withholding in this instance should contact his broker and find out why the broker is backup withholding as noted above backup withholding is required if his social_security_number certify that it is correct or certify that he is not subject_to backup withholding under notified_payee_underreporting backup withholding is also required if furnished an incorrect tin to his broker however in that case failed to provide should have received at least one b_notice from the broker and been given the opportunity to execute a new form_w-9 to correct his tin and avoid backup withholding finally if is subject_to backup withholding due to notified_payee_underreporting he would have received numerous notices from the irs regarding the underreporting and the initiation of backup withholding backup withholding on dividend payments is shown on the form 1099-div provided by the broker and reported by withheld line of form_1040 likewise on payments on his tax_return for if the backup withholding is erroneous the payor may at its option refund it to the backup withholding is not erroneous the withholding such as providing necessary certification on his tax_return as federal tax will report any backup withholding before the end of if can take the appropriate steps to stop the designation of the backup withholding as tefra tax on the brokerage statement is inaccurate the broker may have done this because prior to the enactment of the current backup withholding provision a statute requiring withholding on all interest and dividend payments was enacted as part of the tax equity and fiscal responsibility act of tefra that provision was later repealed and replaced by backup withholding i hope this information is helpful please contact me or nancy rose at if we may be of further assistance sincerely george j blaine chief branch income_tax accounting division
